Mr. Presiding Justice Smith delivered the opinion of the court. Appellee presents to the court a motion that the additional or supplementary record filed in this cause be stricken from the record of this court for the reason that the same was not filed within the time allowed by the court for filing the same and that the appeal be dismissed for the reason that abstracts and briefs have not been filed in accordance with the orders of this court. On an inspection of the record and files we find that a complete record was not filed within the time allowed and that no abstracts and briefs have been filed. Appellant has not duly prosecuted this appeal. The motion to strike the additional record filed herein March 21, 1911, is sustained and the appeal is dismissed for want of prosecution. Appeal dismissed.